Citation Nr: 1439707	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  06-34 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased initial evaluation for anemia, rated as noncompensable prior to April 14, 2006, and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1997 to April 2001.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2010 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed an October 2010 Joint Motion for Remand and vacated a December 2009 Board decision, which, in pertinent part, denied entitlement to an initial compensable evaluation for anemia.

As a matter of background, the matter was initially before the Board on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the March 2006 rating decision, the RO granted service connection for anemia and assigned a noncompensable disability rating, effective from August 19, 2005.  The Veteran appealed the initial noncompensable rating. 

In September 2011, September 2012, June 2013, and October 2013 the Board remanded the matter for additional development.

In a June 2012 rating decision, the RO increased the assigned evaluation for anemia to 10 percent, effective from April 14, 2006. Because the Veteran is presumed to seek the maximum available benefit for the disability, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the time period prior to January 14, 2006, the Veteran's anemia was manifested by a hemoglobin level of 9.4mg/100ml, but it was otherwise asymptomatic.

2.  For the time period beginning on January 14, 2006, the Veteran's anemia was manifested by a hemoglobin level ranging from 8.7mg/100ml to 12.7mg/ml, and she experienced symptoms of headaches, dizziness, and shortness of breath, as well as fatigue.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for anemia for the time period prior to January 14, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.117, Diagnostic Code 7700 (2013).

2.  The criteria for an initial disability rating of 10 percent, but no higher, for anemia for the time period beginning January 14, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.117, Diagnostic Code 7700 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Duty to Notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the Veteran is appealing the initial rating assigned for her anemia.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3) (2013). The RO has provided the Veteran the required SOC and supplemental statements of the case discussing the reasons and bases for not assigning higher initial ratings and citing the applicable statutes and regulations.


Duty to assist 

The Board has carefully reviewed the Veteran's statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain. 

In addition, the Veteran was afforded a VA examination in April 2008 with respect to her claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report is adequate.  The examiner conducted an examination, and the examination report provides the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the Board finds that the VA examination is adequate.

As will be explained below in greater detail, the Veteran failed to report for several VA examinations scheduled in connection with her currently appealed claim.  Evidence which was expected from these examinations could not be obtained.  Neither the Veteran nor her service representative has shown good cause for her failure to report for any of these examinations.  The Veteran has been advised of the consequences of her failure to report. 

The Court has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. §§ 3.655(a)-(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In sum, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its September 2011, September 2012, June 2013, and October 2013 remands.  The September 2011 remand instructed the RO/AMC to seek the Veteran's assistance to identify and obtain any private or VA treatment records which were not of record.  The September 2012 remand instructed the RO/AMC to obtain any outstanding VA treatment records and to seek the Veteran's assistance in obtaining private treatment records from Physicians for Women in Richmond, Virginia.  The September 2011 and 2012 remands also instructed the RO/AMC to schedule the Veteran for a VA examination to determine the current severity of her anemia.  The June and October 2013 remands instructed the RO/AMC to afford the Veteran a VA examination to determine the severity of her anemia and to document that the Veteran was properly notified of the examinations.  The June 2013 remand also instructed the RO/AMC to obtain up-to-date VA treatment records.  In an October 2012 letter sent to the Veteran, VA requested that she provide authorization and consent to release any private records, to include those from Physicians for Women in Richmond, Virginia.  The Veteran did not respond and no private records were submitted by the Veteran or authorized by the Veteran to be obtained by VA.  Relevant VA treatment records were subsequently obtained.  As previously noted, several VA examinations were scheduled as directed by each of the remands, but the Veteran failed to attend all of them.  In the September 2011 remand, it was noted that the Veteran failed to report for an April 2011 VA examination but it was not clear from the record whether she had proper notice.  In the June 2013 remand, the Board noted that an examination request initiated in November 2012 was canceled in December 2012 because the Veteran reportedly failed to attend.  However, it was also noted that in a March 2013 statement, the Veteran indicated that she did not fail to attend and that VA was aware of her need to reschedule.  As such, in the October 2013 remand, the RO/AMC was instructed to include documentation that the Veteran was properly notified of the next scheduled examination.  In this regard, the record reflects that an April 2014 VA examination request was canceled because the Veteran failed to appear.  A May 2014 report of general information notes that although a notice letter was sent to the Veteran at her current address of record, a copy of the notice letter could not be downloaded into the Veteran's claims folder.  As such, the Board finds that the RO/AMC has substantially complied with the Board's instructions and that the above listed actions taken by the RO/AMC substantially comply with the Board's prior remands directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).

The Veteran's statements describing the symptoms of his service-connected disorder are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2013).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection for anemia was granted in a March 2006 rating decision.  An initial noncompensable rating was assigned, effective August 19, 2005, under the provisions of 38 C.F.R. § 4.117, Diagnostic Code 7700.  Thereafter, in a June 2012 decision, the RO increased the rating for the Veteran's service-connected anemia to 10 percent, effective April 14, 2006.  Therefore, the Veteran's anemia is currently rated as noncompensably disabling prior to April 14, 2006 and as 10 percent disabling beginning on April 14, 2006, under Diagnostic Code 7700.

An initial rating claim is classified as an original compensation claim under 38 C.F.R. § 3.655(b) (2013).  Thus, where a veteran fails to report for an examination in conjunction with such a claim, the case shall be rated on the evidence of record.  38 C.F.R. § 3.655(b) (2013); see also Turk v. Peake, 21 Vet. App. 565, 569 (2008). 

Pursuant to Diagnostic Code 7700, a noncompensable rating is warranted for anemia when the hemoglobin level is 10gm/100ml or less and the condition is asymptomatic.  A 10 percent evaluation is warranted for a hemoglobin level of 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches.  A 30 percent evaluation is warranted for a hemoglobin level of 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  38 C.F.R. § 4.117. 

In this case, the Veteran claims her anemia is worse than the symptoms contemplated under a noncompensable rating for the time period prior to April 14, 2006, and worse than the symptoms contemplated under a 10 percent rating for the time period beginning April 14, 2006.  In her July 2006 notice of disagreement and April 2007 VA Form 9, the Veteran reported that she suffers from daily symptoms of headaches, fatigue, dizziness, and shortness of breath because of her anemia.  The Veteran also reported that she was required to alter her daily living, including an altered diet, after she was diagnosed with anemia. 

A review of the record shows that the Veteran was first diagnosed with anemia in August 2005 when her treating VA nurse practitioner noted that her iron was abnormally low and her hemoglobin level measured 9.4mg/100ml.  The physician noted that the iron deficiency was related to her heavy menses due to her uterine fibroids.  The Veteran was prescribed Ferrous sulfate of 325mg.  The August 2005 VA treatment record also shows that the Veteran specifically denied headaches, shortness of breath, pain in chest, arms, legs, and abdomen, and any other problems. 

A November 2005 private treatment record reflects that the Veteran had no shortness of breath.

An April 14, 2006 VA treatment record notes that the Veteran complained of headaches and dizziness.  The assessment was that her headaches were due to her anemia.  It was also noted that the Veteran had reported having daily headaches and dizziness for three months, with occasional shortness of breath at night.

An April 2008 VA examination report reflects that the examiner noted the Veteran's complaints of light-headedness, fatigue, weakness, and shortness of breath after walking three blocks when her iron is low.  She denied symptoms of headaches, chest pain, and syncope.  The examiner reported that the Veteran's hemoglobin level was 12.6mg/100ml.  The examiner concluded that the Veteran had an established diagnosis of anemia, which had been resolved with prescribed iron supplements taken daily. 

A June 2008 lay statement from the Veteran's friend, K.J., indicates that the Veteran suffers from dizziness, fatigue, headaches and shortness of breath due to her anemia.  The statement does not indicate when these symptoms were first observed.

An August 2008 VA treatment record shows the Veteran's hemoglobin level measured 12mg/100 ml.  The treating VA nurse practitioner noted that the Veteran's iron level was still too low.  The Veteran was diagnosed with anemia.  The Veteran was prescribed medication and informed to alter her diet to include more iron rich food.  

Another August 2008 VA treatment record notes that the Veteran reported being fatigued for two months.  She said she has changed her eating habits to be healthier.  It was also noted that the Veteran was having a headache.

VA treatment records reflect that the Veteran's hemoglobin level measured 12.7mg/100ml on August 28, 2009.  It was 9.8mg/100ml on February 12, 2010, 8.7mg/100ml on December 2, 2010, and 11.8mg/100ml on February 25, 2011.

A review of the evidence shows that as of August 2005, the Veteran's hemoglobin was below 10mg/100ml.  However, there is no report of any associated symptoms until the April 14, 2006 VA treatment record, which notes complaints of headaches and dizziness for the past three months.  As such, there is evidence of a hemoglobin level below 10mg/100ml and symptoms of headaches and dizziness since January 14, 2006.  Consequently, a 10 percent rating is warranted for anemia, effective January 14, 2006, based upon a hemoglobin level below 10mg/100ml and the symptoms of headaches and dizziness which reportedly began at that time.  

However, because the rating criteria listed under Diagnostic Code 7700 requires a hemoglobin level of 10gm/100ml or less, as well as symptoms such as weakness, easy fatigability, or headaches in order to warrant a 10 compensable rating, a compensable rating is not warranted prior to January 14, 2006.  In this regard, the evidence shows that the Veteran's anemia was asymptomatic prior to January 14, 2006.  Importantly, the first evidence of any symptoms related to the anemia was noted in the April 14, 2006 VA treatment record when the Veteran reported having had headaches and dizziness for the past three months.  Additionally, the August 2005 VA treatment record reflects that the Veteran denied current symptoms such as headaches or any other problems.  Although in her July 2006 notice of disagreement and April 2007 VA Form 9 the Veteran indicated that she has daily headaches, fatigue, and dizziness, she did not specifically state that she had these symptoms daily prior to January 14, 2006, and the medical evidence shows that on April 14, 2006 the Veteran reported having only had headaches and dizziness for the past three months.  The Board finds the statements made by the Veteran to her health care provider on April 14, 2006 to be more persuasive evidence of the date of onset of the symptoms of headaches and dizziness than any statement made later in her notice of disagreement and VA Form 9.  Similarly, the Board accords more weight to the contemporaneous medical evidence from April 14, 2006 regarding the onset of the anemia symptoms than the June 2008 lay statement from the Veteran's friend, which attests to her anemia symptoms of fatigue, shortness of breath and dizziness, which was submitted later in conjunction with the Veteran's claim, and which does not include information regarding a time frame when these symptoms began or were observed.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  As such, the evidence shows that only a compensable rating is warranted prior to January 14, 2006, but as of January 14, 2006, a 10 percent rating is for application, for the reasons set forth above.  

A rating in excess of 10 percent is not warranted at any time during the initial rating period, however.  At no time has the evidence reflected a hemoglobin level of 8gm/100ml or less.  In fact, the lowest level recorded in the VA treatment records was 8.7mg/100ml, which was in December 2010.  The highest level was 12.7mg/100ml, which was in August 2009.  As the Veteran's hemoglobin level is not shown to be 8gm/100ml or less at any time, there is no basis for an initial rating in excess of 10 percent at any time during the initial evaluation period.  38 C.F.R. § 4.117, Diagnostic Code 7700.  Because the Veteran failed to appear for more recently scheduled VA examinations without good cause, the claim must be decided based upon the evidence of record, and the evidence of record shows that a 10 percent rating, but no higher, is warranted as of January 14, 2006.  38 C.F.R. § 3.655.

Finally, the Board does not find that consideration of an extra schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In this regard, the Veteran has not shown that her anemia has resulted in unusual disability or impairment that rendered the criteria and/or the degrees of disability contemplated in the Schedule impractical or inadequate.  See 38 C.F.R. § 4.1. 

The Board observes that the Rating Schedule provides for numerous higher ratings for anemia, including a potential 100 percent evaluation.  Here, as explained above, the Veteran does not have the hemoglobin level or symptoms identified in the criteria that warrant a higher rating.  Additionally, the Veteran's disability has not required frequent periods of hospitalization.  While the record shows that the Veteran has had to alter her daily living, none of the evidence of record contains objective findings that show the Veteran's employment has been affected by her symptoms of anemia.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's anemia under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).





ORDER

Entitlement to an initial compensable rating for anemia for the time period prior to January 14, 2006 is denied.

Entitlement to an initial 10 percent rating for anemia, but no higher, for the time period beginning on January 14, 2006, is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


